—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered May 9, 1997, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Sullivan and Goldstein, JJ., concur.